UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
                                                                        :
 BRENDA E. CANADA,                                                      :
                                                                        :
                                              Plaintiff,                :
                                                                        :    18-CV-11635 (JMF)
                            -v-                                         :
                                                                        :     MEMORANDUM
 PERKINS COIE LLP,                                                      :   OPINION AND ORDER
                                              Defendant.                :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The law firm Perkins Coie LLP moves for judgment on the pleadings with respect to the

Amended Complaint of its former employee, pro se Plaintiff Brenda E. Canada, which alleges

wrongful termination from her position as a legal secretary in violation of the Age

Discrimination in Employment Act of 1967 (the “ADEA”), 29 U.S.C. § 621 et seq. See ECF No.

37 (“Compl.”), ¶¶ 1-3. Canada’s Amended Complaint is certainly thin, but to survive a motion

for judgment on the pleadings, a plaintiff alleging violation of the ADEA need not plead facts

that “give plausible support to the ultimate question of whether the adverse employment action”

of which she complains “was attributable to discrimination.” Littlejohn v. City of N.Y., 795 F.3d

297, 311 (2d Cir. 2015). Instead, “absent direct evidence of discrimination,” an ADEA plaintiff

need only “plead facts that give ‘plausible support to a minimal inference’ of the requisite

discriminatory causality.” Marcus v. Leviton Mfg. Co., Inc., 661 F. App’x 29, 32 (2d Cir. 2016)

(summary order) (quoting Littlejohn, 795 F.3d at 311).

        Canada does so by alleging that she is over forty, was qualified to work as a legal

secretary at Perkins Coie, was “forc[ed] . . . to resign” for pretextual reasons, and was replaced

by a thirty-four-year-old. Compl. ¶¶ 1, 9-12, 20, 22-23; see, e.g., Littlejohn, 795 F.2d at 311
(requiring a plaintiff alleging workplace discrimination to, at a minimum, plead facts plausibly

supporting “that plaintiff is a member of a protected class, was qualified, suffered an adverse

employment action, and has at least minimal support for the proposition that the employer was

motivated by discriminatory intent”); Gonzalez v. Carestream Health, Inc., 520 F. Appx. 8, 10

(2d Cir. 2013) (summary order) (vacating dismissal of an ADEA claim where the plaintiff

alleged that “he is a sixty-year-old man with ‘stellar’ performance evaluations, who was

terminated for pretextual reasons” and that his employer “maintained substantially younger

workers"); cf. Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 107 (2d Cir. 2010) (in vacating

summary judgment as to an ADEA claim, finding the plaintiff established a prima facie case of

discrimination in pleading that she “[is] over forty years old, undisputedly qualified for her

position, was fired, and was then replaced by a woman in her twenties”); Hollander v. American

Cyanamid Co., 172 F.3d 192, 199 (2d Cir. 1999) (holding that the replacement of an employee

within the protected class by two others, one eleven years younger and the other eight months

younger, within a year of plaintiff’s termination satisfied the fourth element of a prima facie case

under the ADEA). Accordingly, Perkins Coie’s motion must be and is DENIED.

       The parties shall appear for an initial pretrial conference to discuss the prospects of

settlement and to set a discovery schedule on March 3, 2020, at 4:00 p.m. in Courtroom 1105 of

the Thurgood Marshall Courthouse, 40 Centre Street, New York, New York.

       The Clerk of Court is directed to terminate ECF No. 39 and to mail a copy of this

Memorandum Opinion and Order to Plaintiff.


         SO ORDERED.

Dated: February 1 , 2020                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge



                                                 2
